BUTLER, District Judge.
Tho plaintiff’s claim, as it appears, from the bill of particulars filed, is for upwards of $1,500. And this is the amount involved in the issue joined with Mr. Prevost It is true that the original defendant in the case has paid $1,375 of this sum into the circuit court But the claim of the plaintiff is not abated thereby. It is not improbable that the issue was intended to be joined on the $215, the remainder of the claim, but it is not so done. We cannot regard Mr. Prevost as voluntarily in the court of common pleas, and not therefore *963•entitled to the benefit of the statute which .he invokes. He was called in by the rule to in-terplead, and although he subsequently assented to the rule being made, absolute, I think he should be regarded as if in under a summons. Rule discharged. »